NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0301n.06

                                          No. 20-5621


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                        )                    Jun 28, 2021
 UNITED STATES OF AMERICA,
                                                        )                DEBORAH S. HUNT, Clerk
                                                        )
        Plaintiff-Appellee,
                                                        )
 v.                                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
                                                        )      COURT FOR THE EASTERN
 CHARLES WARFIELD,
                                                        )      DISTRICT OF KENTUCKY
                                                        )
        Defendant-Appellant.
                                                        )


  BEFORE: SUTTON, Chief Judge; SUHRHEINRICH and NALBANDIAN, Circuit Judges.

       SUHRHEINRICH, Circuit Judge.

       Charles Warfield was convicted of conspiring to distribute 50 grams or more of

methamphetamine and for being a felonious possession of a firearm. On appeal, he challenges his

felon in possession conviction. He also objects to the two-level firearm sentence enhancement.

We affirm.

       The underlying conspiracy at issue had a somewhat unusual twist: it “was largely based on

collecting firearms, transporting the firearms to Louisville where they were more valuable,

utilizing the firearms as currency in exchange for methamphetamine” and distributing the drugs in

the Eastern District of Kentucky from January 2018 to September 2018. At trial Warfield’s drug

supplier, Lawrence Collinsworth, testified that on August 6, 2018, (during the conspiracy time

frame) Warfield offered to trade a firearm for methamphetamine. On that date “Charles Warfield”
No. 20-5621, United States v. Warfield


sent Collinsworth a Facebook message: “Got a 45 cal,” “2clips,” and “Ho[l]sters.” Warfield

indicated that the gun was “not a che[a]p one an[d] it[’]s not hot.” The message contained a

photograph of a pistol stamped “LLAMA,” two clips, and a holster.              Warfield stated that

Collinsworth would “want it [because] boy up north [would] give high for it,” and that that the gun

was “[a]t bucks if you want to see[]it.” According to Collinsworth, the “boy up north” was the

Louisville drug supplier.

       Collinsworth further testified that he subsequently encountered Warfield at a local gas

station. Warfield told Collinsworth that he still had “that gun” in his truck and offered to trade it

“once again” for methamphetamine. Collinsworth “looked in [the truck] and glanced at” the gun.

He recognized it as the same gun referenced in the Facebook message. Collinsworth did not “buy”

the gun, because Warfield wanted too much meth for it. The firearm was never recovered.

       Along with the conspiring to distribute methamphetamine, Warfield was charged with

being a felon in possession under 18 U.S.C. § 922(g)(1) on or about August 6, 2018. “To obtain

a conviction under 18 U.S.C. § 922(g)(1), the government must prove beyond a reasonable doubt

that: (1) the defendant was a felon; (2) the defendant knew he was a felon . . . ; (3) the defendant

knowingly possessed a firearm; and (4) that the firearm had traveled through interstate commerce.”

United States v. Ward, 957 F.3d 691, 696 (6th Cir. 2020). Warfield stipulated that he knew that he

was a convicted felon and that Llama 1911 .45 caliber firearms are manufactured outside of the

Commonwealth of Kentucky, and the jury was so instructed, (“It is sufficient for this element to

show that the firearm was manufactured in a state other than Kentucky. The government and the

defendant have agreed that all Llama Model 1911.45 caliber firearms were manufactured outside

of Kentucky.”).




                                                -2-
No. 20-5621, United States v. Warfield


       The jury convicted Warfield of both the conspiracy and firearm counts. The district court

denied Warfield’s motion for acquittal. The court also enhanced his sentence for possessing a

firearm, which increased his total offense level from 28 to 30. With a corresponding Category V

criminal history, the resulting guidelines range was 151 to 188 months rather than 140 to 175

months. Warfield was sentenced to 170 months of imprisonment.

       Warfield contends that the evidence of firearm possession was insufficient because

Collinsworth (1) merely glanced at and did not examine the gun when he saw it in Warfield’s truck

and therefore did not know if the gun was real, and (2) acknowledged that he could not say “for

sure” that the firearm he saw was the same as the one in the photograph. Furthermore, an actual

firearm never materialized.

       As Warfield recognizes, we must affirm the conviction if, “after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

Furthermore, “[s]ubstantial and competent circumstantial evidence by itself may support a verdict

and need not remove every reasonable hypothesis except that of guilt.” United States v. Lee, 359

F.3d 412, 418 (6th Cir. 2004) (quotation omitted).

       Warfield has not surmounted this high evidentiary hurdle. Warfield’s Facebook messages

describing the gun and Collinsworth’s testimony that he saw the firearm in Warfield’s truck are

substantial and circumstantial evidence that the gun existed, and that Warfield possessed it.

Because Collinsworth was Warfield’s drug supplier, and Collinsworth would front Warfield

methamphetamine, it is unlikely that Warfield would pay his debts with a toy gun. That an

individual named “buck” may have possessed the firearm at one point is not a game changer,

because the jury received a constructive possession instruction. Warfield’s challenge is really



                                                 -3-
No. 20-5621, United States v. Warfield


about Collinsworth’s credibility anyway, which is the jury’s call, not ours. See United States v.

Jackson, No. 20-6131, 2021 WL 2173422, at *6 (6th Cir. May 27, 2021). This argument is

meritless.

       Warfield also argues that there was insufficient evidence to show that the firearm he

possessed had traveled in interstate commerce.        This assertion cannot be squared with his

stipulation that the Llama guns, like the one in the Facebook picture, are not manufactured in

Kentucky.    Moreover, a government witness testified that Llama firearms are “mainly

manufactured n the Philippines and some manufactured in Spain.” In other words, the agreed-

upon evidence established this element beyond a reasonable doubt.

       Warfield also complains that his sentence is procedurally unreasonable. Warfield received

a two-level increase for possessing a dangerous weapon during the conspiracy. See USSG §

2D1.1(b)(1) (“If a dangerous weapon (including a firearm) was possessed, increase by 2 levels.”).

He claims that the enhancement is erroneously “predicated upon his conviction for . . . [a] phantom

firearm.”

       A § 2D1.1(b)(1) enhancement is warranted if the government establishes by a

preponderance of the evidence that the defendant actually or constructively possessed the weapon

during the commission of the offense. United States v. Ayoub, 701 F. App’x 427, 447 (6th Cir.

2017). The “enhancement should be applied if the weapon was present, unless it is clearly

improbable that the weapon was connected with the offense.” Id. (quoting USSG § 2D1.1, cmt.

n.11(A)). If the government succeeds in that task, the gun is presumed connected to the offense,

and the burden shifts to the defendant to show that a connection was “clearly improbable.” Id. see

also United States v. Pryor, 842 F.3d 441, 452–53 (6th Cir. 2016).




                                                -4-
No. 20-5621, United States v. Warfield


       Over Warfield’s objection, the district court held that Warfield possessed the firearm

during the methamphetamine conspiracy, that he was attempting to trade the firearm for

methamphetamine, and that he “was aware of” the gun-running operation from the Eastern District

of Kentucky to Louisville in exchange for methamphetamine. These factual findings are subject

to clear error review. See Pryor, 842 F.3d at 452. There can be no clear error here. The jury

concluded that Warfield possessed the gun on or about August 6, 2018, during the conspiracy. See

Ayoub, 701 F. App’x at 447 (stating that constructive possession encompasses ownership,

dominion, or control over the weapon). Thus, the government established that Warfield actually

and constructively possessed the firearm during the conspiracy (though as a form of currency rather

than protection), creating a rebuttable presumption that the weapon was connected to the offense.

Warfield failed to rebut that presumption by proving that the (somewhat unusual) connection was

clearly improbable. See United States v. Cobb, 432 F. App’x 578, 592 (6th Cir. 2011) (holding

that USSG § 2D1.1(b)(1) may be applied where the weapon was the quid pro quo for the

underlying drug transaction); United States v. Gibson, 135 F.3d 1124, 1128 (6th Cir. 1998)

(reasoning that “connected” means “linked” in the USSG § 2D1.1(b)(1) context).                 The

enhancement was not improper.

       AFFIRMED.




                                                -5-